Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5454 Dreyfus New Jersey Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/08 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 25 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 29 Financial Highlights 34 Notes to Financial Statements 44 Report of Independent Registered Public Accounting Firm 45 Important Tax Information 46 Information About the Review and Approval of the Funds Management Agreement 51 Board Members Information 54 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus New Jersey Municipal Bond Fund, Inc. The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus New Jersey Municipal Bond Fund, Inc., covering the 12-month period from January 1, 2008, through December 31, 2008. 2008 was by far the most difficult year this decade for the municipal bond markets.A credit crunch that began in 2007 exploded in mid-2008 into a global financial crisis, resulting in the failures of major financial institutions, a deep and prolonged recession and lower investment values across a broad range of asset classes.Governments and regulators throughout the world moved aggressively to curtail the damage, implementing unprecedented reductions of short-term interest rates, massive injections of liquidity into the banking system, government bailouts of struggling companies and plans for massive economic stimulus programs. Municipal bond prices suffered along with most other asset classes, ending the year with tax-exempt yields near generational highs that exceeded, on average, those of taxable U.S. government securities. Although we expect the U.S. and global economies to remain weak until longstanding imbalances have worked their way out of the system, the financial markets currently appear to have priced in investors generally low expectations. In previous recessions, however, the markets have tended to anticipate economic improvement before it occurs, potentially leading to major rallies when few expected them.Thats why it makes sense to remain disciplined, maintain a long-term perspective and adopt a consistent asset allocation strategy that reflects ones future goals and attitudes toward risk.As always, we urge you to consult with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation January 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2008, through December 31, 2008, as provided by W. Michael Petty, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2008, Class A, B, C, and Z shares of Dreyfus New Jersey Municipal Bond Fund produced total returns of 4.61%, 5.09%, 5.34% and 4.56%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index (the Index), the funds benchmark, achieved a total return of 2.47% for the same period. 2 In addition, the average total return for all funds reported in the Lipper New Jersey Municipal Debt Funds category was 8.78%. 3 On December 15, 2008, the fund also began to offer Class I shares, which posted a total return of 3.61% for the period between its inception and December 31, 2008. 1 Conversely the Index had a 4.56% return for the same period. 2 A financial crisis and economic slowdown produced heightened volatility among many asset classes in 2008, including municipal bonds.While the fund produced lower returns than its geographically-unrestricted benchmark Index, the funds returns outperformed its Lipper category average, which we attribute to its focus on quality and maturities of 20 years and shorter. The Funds Investment Approach The fund normally invests at least 80% of its assets in municipal bonds that provide income exempt from federal and New Jersey personal income taxes.To pursue its goal, the fund invests at least 80% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 20% of its assets in municipal bonds rated below investment grade (high yield or junk bonds) or the unrated equivalent as determined by Dreyfus.The dollar-weighted average maturity of the funds portfolio normally exceeds 10 years. We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we may The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) assess the current interest-rate environment and the municipal bonds potential volatility in different rate environments.We focus on bonds with the potential to offer attractive current income, typically looking for bonds that we believe can provide consistently attractive current yields or that are trading at competitive market prices.A portion of the funds assets may be allocated to discount bonds, which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation to either discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environment.We also may look to select bonds that are most likely to obtain attractive prices when sold. Municipal Bonds: Caught in the Credit Crisis A credit crisis originating among sub-prime mortgages sent shock-waves throughout the financial markets in 2008, as highly leveraged institutional investors were forced by massive losses to sell their more liquid and creditworthy holdings, including municipal bonds. These developments were exacerbated by declining housing prices, rising unemployment and plummeting consumer confidence, which weighed heavily on the U.S. economy. Early in the year, the Federal Reserve Board (the Fed) responded to these developments with aggressive reductions of short-term interest rates and, in March, the rescue of a major investment bank. While markets stabilized, the resulting period of relative calm was brief, as the failures of several major financial institutions nearly led to the collapse of the global banking system in September 2008.The U.S. government responded with a $700 billion economic relief package for the nations banking system, and the Fed reduced its target for the overnight federal funds rate to a record low of 0% to 0.25% by year-end. In addition, municipal bonds were hurt when monoline insurers incurred massive sub-prime losses, causing many insured bonds to trade at lower levels commensurate with their underlying credit characteristics. 4 Finally, the slumping economy put pressure on state and local budgets, including New Jersey, further depressing investor sentiment. New Jersey currently is exploring ways to bridge projected gaps over the next several fiscal years. 4 Focus on Quality Helped Cushion Declines While the fund was affected by the general market slump, an emphasis on higher-quality bonds enabled it to avoid the full brunt of weakness affecting lower-rated credits. A particularly favorable influence was an underweight position in New Jersey bonds backed by revenues from the states settlement of litigation with U.S. tobacco companies. In addition, the fund benefited from a focus on bonds with maturities of 20 years or less, which generally held up better than longer-term securities.We set the funds average duration in a range that was roughly in line with industry averages, a position that helped us manage risks in the volatile market environment. Staying Cautious in a Volatile Market As 2009 begins, the economic downturn has worsened and the financial crisis has persisted.Therefore, we have maintained a cautious investment posture in anticipation of continued volatility.
